Broyles, C. J.,
dissenting. In my opinion the general demurrer to the petition was properly sustained. As the plaintiff elected to sue for money had and received, it was an action on an implied contract; and, the transfer of the tax executions having been made by the defendant “without recourse,” all implied warranties were eliminated, and a recovery could not be had in the suit brought. Furthermore, I think that under the facts of the case as shown by the pleadings the action was barred by the statute of limitations.